  Case 13-38332         Doc 76     Filed 02/05/19 Entered 02/05/19 13:53:40              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-38332
         Willie C Mcafee

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/30/2013.

         2) The plan was confirmed on 12/09/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/21/2016, 04/25/2017, 09/18/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/04/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $34,865.00.

         10) Amount of unsecured claims discharged without payment: $93,711.12.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-38332           Doc 76       Filed 02/05/19 Entered 02/05/19 13:53:40                     Desc Main
                                         Document Page 2 of 4



Receipts:

         Total paid by or on behalf of the debtor                $11,744.76
         Less amount refunded to debtor                              $24.76

NET RECEIPTS:                                                                                      $11,720.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $3,855.00
    Court Costs                                                                  $0.00
    Trustee Expenses & Compensation                                            $518.60
    Other                                                                        $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,373.60

Attorney fees paid and disclosed by debtor:                     $145.00


Scheduled Creditors:
Creditor                                          Claim         Claim            Claim       Principal      Int.
Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCT RECOV                          Unsecured      6,770.00            NA              NA            0.00       0.00
ALTAIR OH XIII LLC                  Unsecured         486.00        456.28          456.28          48.10       0.00
AMERICAN COLLECTION                 Unsecured         789.00           NA              NA            0.00       0.00
Aspire                              Unsecured      1,190.88            NA              NA            0.00       0.00
CAPITAL ONE NA                      Unsecured         488.17        488.17          488.17          51.46       0.00
CHICAGO AVE GARAGE FEDERAL CU Secured                    NA         438.82          438.82           0.00       0.00
CHICAGO AVE GARAGE FEDERAL CU Unsecured            3,844.97       2,412.41        2,851.23        300.54        0.00
CITIFINANCIAL                       Unsecured      1,388.84            NA              NA            0.00       0.00
CITIFINANCIAL                       Secured        2,465.00            NA         3,853.84      3,853.84     235.57
CR EVERGREEN                        Unsecured     12,322.30            NA              NA            0.00       0.00
CREDIT FIRST                        Unsecured         198.97        195.82          195.82          20.64       0.00
CREDIT FIRST NA                     Unsecured         195.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured               156.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured               175.00           NA              NA            0.00       0.00
DEREK DAWSON MD                     Unsecured          95.00        105.28          105.28          11.10       0.00
DSRM National Bank/Diamond Shamrock Unsecured         332.00           NA              NA            0.00       0.00
EAST BAY FUNDING                    Unsecured      1,195.00     10,718.93        10,718.93      1,129.86        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured                  NA         593.39          593.39          62.55       0.00
LVNV FUNDING                        Unsecured         687.83        687.83          687.83          72.50       0.00
MEDICAL BUSINESS BUREAU             Unsecured          57.00           NA              NA            0.00       0.00
NICOR GAS                           Unsecured         347.04           NA              NA            0.00       0.00
ONEMAIN FINANCIAL                   Unsecured     12,322.00            NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC         Unsecured      1,827.46            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT                Unsecured         137.00        177.64          177.64          18.72       0.00
PRA RECEIVABLES MGMT                Unsecured      3,002.77       3,002.77        3,002.77        316.52        0.00
PRA RECEIVABLES MGMT                Unsecured         283.39        266.70          266.70          28.11       0.00
PRA RECEIVABLES MGMT                Unsecured            NA       1,195.00        1,195.00        125.96        0.00
PRA RECEIVABLES MGMT                Unsecured         870.71        870.71          870.71          91.78       0.00
PREMIER BANK CARD                   Unsecured         590.00        590.83          590.83          62.28       0.00
SPRINGLEAF FINANCIAL SERVICES Unsecured            2,169.24       3,536.93        3,536.93        372.82        0.00
US BANK TRUST NATIONAL ASSOC Unsecured            28,196.67            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-38332       Doc 76      Filed 02/05/19 Entered 02/05/19 13:53:40                    Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim          Claim         Claim        Principal        Int.
Name                               Class   Scheduled       Asserted      Allowed         Paid           Paid
US BANK TRUST NATIONAL ASSOC   Secured      112,333.00     137,022.83           0.00           0.00         0.00
US BANK TRUST NATIONAL ASSOC   Secured             NA       12,273.70           0.00           0.00         0.00
WELLS FARGO BANK NA            Unsecured      2,047.79        2,047.79      2,047.79        215.85          0.00
WELLS FARGO BANK NA            Unsecured      3,113.62        3,113.62      3,113.62        328.20          0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00              $0.00                   $0.00
      Mortgage Arrearage                                     $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                            $3,853.84          $3,853.84                 $235.57
      All Other Secured                                    $438.82              $0.00                   $0.00
TOTAL SECURED:                                           $4,292.66          $3,853.84                 $235.57

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                 $0.00
       Domestic Support Ongoing                              $0.00                $0.00                 $0.00
       All Other Priority                                    $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $30,898.92             $3,256.99                   $0.00


Disbursements:

       Expenses of Administration                             $4,373.60
       Disbursements to Creditors                             $7,346.40

TOTAL DISBURSEMENTS :                                                                        $11,720.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-38332         Doc 76      Filed 02/05/19 Entered 02/05/19 13:53:40                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
